PER CURIAM: *
Appealing the Judgment in a Criminal Case, Alicia Louise Siller raises arguments that were raised in her prior direct appeal and thus, under the law of the case doctrine, are foreclosed by this court’s prior decision in United States v. Siller, 120 Fed.Appx. 554 (5th Cir.2005). See United States v. Becerra, 155 F.3d 740, 752 (5th Cir.1998). The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.